Title: To George Washington from Rodolph Vall-travers, 28 February 1793
From: Vall-travers, Rodolph (Rodolf)
To: Washington, George


Rotterdam, Haring’s-Vliet, 28 Feb. 1793. Recommends “Le chevalier de Limoges, Garde du Corps de feunt Louis XVI . . . il á pris le sage Parti, de chercher, dans l’autre Hemisphére, une nouvelle Patrie, légalement libre; et jouissante, sous la Présidence paternelle de Votre Excellence, de toutes les Benedictions du Ciel, répandües, á pleines Mains, sur l’Industrie de vos Concitoÿens, imitans vos grandes Vertus, et votre

Patriotisme éclairé. Ange tutelaire de votre florissante République! daignés l’être de même, de ce jeune Cavalier, lutant, avec Résignation, et avec Courage, contre ses Adversités! Disposés de son Ambition de mériter vos Bontés, par son Zéle á se rendre utile, en telle Station, que V. E. voudra bien lui assigner. Pret á verser son Sang, pour une Patrie bienfaisante, inquietée par la Cupidité et par la Jalousie de ses Voisins: il ne le sera pas moins á tourner son Industrie vers les Arts nouriciers de l’Agriculture; Surtout en ce qui concerne le Traitement des Vignobles . . . La Lettre cy-jointe, reçûe en sa Faveur de la respectable Maison de Beerenbroek et Van Dooren á Amsterdam, répondrá á Votre Excellence, de son bon Caractére.”
